Citation Nr: 0122031	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  01-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,360.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the RO's Committee 
on Waivers and Compromises, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $10,360 on the basis that 
it would not be against equity and good conscience for the VA 
to recover the indebtedness.  

It is noted that during the pendency of the appeal the 
veteran changed his representative to The American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits with 
payments effective in June 1998; in two award letters dated 
in June 1998, the veteran was notified that his pension 
benefits were based on countable annual income and that he 
was responsible for notifying the VA of any changes in 
income.

3.  By letter in May 2000, the RO proposed to terminate the 
veteran's pension benefits, effective May 1, 1999, on the 
basis of information from the Social Security Administration 
showing that he currently received $757 per month in Social 
Security benefits; the RO informed the veteran that it might 
be able to terminate his pension at a later date (i.e., the 
first of the month following his receipt of Social Security 
benefits) if he began to receive Social Security payments 
after May 1, 1999 and he sent a copy of his Social Security 
award letter.  The veteran did not respond with a copy of his 
Social Security award letter or evidence showing he began to 
receive Social Security payments after May 1, 1999.

4.  By letter in July 2000, the RO notified the veteran that 
his pension benefits were terminated effective May 1, 1999; 
the letter reflected that the change was made based on the 
veteran's receipt of income from Social Security.  

5.  For the period from May 1, 1999 through July 2000, the 
veteran was paid $10,360 in improved pension benefits when he 
was due $0, thus creating an overpayment of $10,360.

6.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$10,360 by virtue of his failure to report to the VA in a 
timely manner his receipt of income from Social Security and 
of his retention of pension benefits after he knew he was not 
entitled to them; fault on the part of the VA has not been 
shown.  

7.  Recovery of the overpayment of improved pension benefits 
would deprive the veteran of the ability to provide for 
life's basic necessities, and failure to repay the debt would 
result in unfair gain to the veteran.

8.  Recovery of the overpayment would defeat the purpose of 
the benefit, as it would preclude the veteran from providing 
himself with the necessities of life.

9.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $10,360 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits for 
the period of May 1999 through July 2000 on the basis that he 
had no countable annual income when, in fact, he was in 
receipt of Social Security benefits which exceeded the 
maximum annual limit for receipt of VA pension.  The RO's 
Committee on Waivers and Compromises in October 2000 held 
that it would not be against equity and good conscience to 
recover the resulting overpayment.

A review of the record shows that in May 1998 the RO received 
the veteran's claim (VA Form 21-527, Income-Net Worth and 
Employment Statement) for improved pension benefits.  On the 
form, the veteran indicated that he was divorced, that in the 
past 12 months he had been treated for stroke at the Durham 
VA Medical Center (VAMC), that he had not applied for, and 
was not entitled to receive, benefits from the Social 
Security Administration but intended to apply for Social 
Security benefits in the next 12 months (in the space 
provided for indicating the date when he intended to apply 
for such benefits he indicated "1998" in the space for 
"spouse" instead of "veteran"), and that he had no income 
from any sources.  

In a June 1998 decision, the RO granted the veteran's claim 
for entitlement to improved pension benefits.  That decision 
was based in part on VA medical records dated in 1997 and 
1998, showing that the veteran was hospitalized for nine days 
in April 1998 with symptoms of nausea, dizziness, and 
numbness on the right side of his body.  A summary of the 
veteran's hospital discharge indicates that his diagnoses 
were reversible ischemic neurologic deficit and vertigo of 
probable peripheral etiology and that it was judged he was 
competent to handle his own VA affairs.  

A June 1998 record from the social work department at the 
Durham VAMC indicates that a daughter of the veteran's friend 
called in regard to arranging transportation for the veteran 
for future outpatient appointments and that she reported the 
veteran was still without any income and had applied for VA 
pension and Social Security benefits.  (The claims file 
contains no medical records dated after June 1998.)  

In a July 1998 letter, the RO notified the veteran of the 
award of improved pension benefits, with payment effective 
from June 1, 1998.  He was informed that his pension rate 
depended on his income and that based on his countable income 
of $0 he was entitled to $722 in pension per month.  He was 
also informed that his responsibilities included notifying 
the RO immediately in the event that his income changes.  

In a subsequent July 1998 letter, the RO notified the veteran 
that his $722 monthly pension award, effective June 1, 1998, 
was based on $0 countable annual income from all sources, 
including Social Security.  The award letter also included 
the following instructions:  

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  Your failure to promptly 
tell VA about income changes may create 
an overpayment which will have to be 
repaid..

Enclosed with the award letter was VA Form 21-8768, reminding 
the veteran to promptly report any income changes.  

In a May 2000 letter to the veteran, the RO proposed to 
terminate his benefit payments, effective May 1, 1999, on the 
basis of information from the Social Security Administration 
(SSA) showing that he currently received $757 per month in 
Social Security benefits.  The RO informed the veteran that 
it may be able to terminate his pension at a later date 
(i.e., the first of the month following his receipt of Social 
Security benefits) if he began to receive Social Security 
payments after May 1, 1999 and he sent a copy of his Social 
Security award letter.  The RO informed the veteran that the 
adjustment in his pension account would result in an 
overpayment of benefits that had been paid to him.  

The RO also informed the veteran that if it received a 
request for personal hearing from him within 30 days it would 
continue his present payments at the present rate until the 
hearing was held and it had reviewed the hearing testimony.  
(The claims file does not reflect that the veteran ever 
responded with a copy of his Social Security award letter or 
that he furnished evidence showing he began to receive Social 
Security payments after May 1, 1999.)  

In a July 2000 letter, the RO notified the veteran that, in 
accordance with its earlier letter of May 2000, his pension 
had been changed due to his receipt of Social Security 
benefits of $757 per month.  The RO informed the veteran that 
his pension rate depended on his income and that in counting 
the $9,084 annually he received from Social Security from May 
1, 1999 he had been paid too much VA pension.  The RO also 
informed the veteran that he would shortly be notified of the 
amount of his overpayment and how he could repay his debt.  

In a July 2000 statement, the veteran requested that his 
pension benefits be reinstated.  He contended that he had 
requested a hearing on May 23, 2000, within the 30 days 
specified by the RO in its May 2000 letter proposing to 
terminate his benefits, and that his benefit payments should 
be continued until the hearing was held.  With his statement, 
he enclosed a copy of a letter dated on May 23, 2000 to the 
RO, requesting a hearing regarding the overpayment matter 
(the claims file does not reflect that such a letter was 
previously received).  Also in the letter, the veteran 
claimed that he and his stepdaughter had informed the VA in a 
timely manner of his receipt of Social Security benefits.  He 
noted that he had a stroke in April 1998 that left him with 
constant dizziness and an inability to walk without a cane, 
that subsequently in 1998 he lost two fingers on his left 
hand, and that he had had multiple visits to the doctor for 
various other medical problems.  He stated that when he had 
the stroke his stepdaughter handled all the arrangements for 
him to receive some type of monetary compensation and that he 
did not have any income for several months while waiting for 
either Social Security or VA benefits to begin.  

In an August 2000 letter, the VA's Debt Management Center 
notified the veteran of a $10,360 overpayment of benefits in 
his pension account.  

In an August 2000 letter, the RO notified the veteran that he 
was scheduled for a personal hearing at the RO on September 
11, 2000.  The claims file reflects that the veteran failed 
to report to the scheduled hearing.  

In August 2000, the veteran requested a waiver of recovery of 
the pension overpayment.  With the request, he submitted VA 
Form 20-5655, Financial Status Report, on which he indicated 
that his waiver request was made on the basis of severe 
financial hardship and that he was no longer receiving VA 
pension benefits.  The financial status report reflects 
monthly expenses in excess of monthly income. 
 
In an October 2000 decision, the RO's Committee on Waivers 
and Compromises denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $10,360 on the basis that it would not be 
against equity and good conscience for the VA to recover the 
indebtedness.  

In a December 2000 statement, the veteran through his 
representative indicated his disagreement with the RO's 
decision.  He claimed, in pertinent part, that in March 1998 
he suffered a stroke, which left him with some memory 
impairment.  (The representative added that it was clear 
during conversations with the veteran that he was easily 
perplexed, had difficulties understanding complex issues, and 
exhibited mental confusion when asked questions regarding a 
decision he was required to make.)  

The veteran stated that in June 1998 he was involved in an 
accident which resulted in the loss of two fingers from his 
left hand and that such a loss, coupled with the residuals of 
his stroke, had made the last two years a struggle mentally 
and physically (he listed numerous physical disabilities) for 
him.  He claimed he had believed that his Social Security 
benefits had been reported to the VA (he stated he and his 
stepdaughter had reported his Social Security benefits to the 
Durham VAMC) and did not comprehend the difference between 
reporting to the VAMC and reporting to the RO (he said to him 
the "VA was the VA").  

He contended that repayment of his debt would produce 
financial hardship and that waiver of recovery of the debt 
would not be against equity and good conscience considering 
his physical condition, educational status (it was noted that 
he had a 12th grade education), and mental condition, along 
with his impression that "all was taken care of" during the 
period of the overpayment.  

In his substantive appeal (VA Form 9) received in April 2001, 
the veteran reiterated his contentions expressed on his 
December 2000 statement.  He noted again that with the 
residuals from his stroke and accident, including memory 
impairment, it did not occur to him to do any follow-up with 
the RO.  He also claimed that a waiver of recovery of the 
overpayment would not cause unjust enrichment or unfair gain 
because the money was spent on his medical needs (from his 
stroke and accident) and was not saved or reserved for future 
benefit.  He asked that he be given the benefit of the doubt 
in the determination of his claim.  

II.  Analysis

Under legislation adopted during the pendency of this appeal 
VA must assist claimant's with the development of their 
claims, provide notice of information that is missing from an 
application for benefits, and apprise claimants of the 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).

In this case the veteran's application for waiver is 
complete.  He has been apprised of the information necessary 
to substantiate his claim via the information contained in 
the statement of the case, and in his contentions he has 
demonstrated a knowledge of the evidence needed to 
substantiate his claims.  The veteran has furnished financial 
and other information needed to decide his claim.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist and 
provide notice.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The Board must next determine whether the debt was properly 
created.  Improved pension is a benefit payable by VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3) (2000).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum annual rate of improved pension for a 
veteran was $8,778 effective in December 1998 and $8,989 
effective in December 1999.  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. § 
3.272(g)(1)(iii).  The veteran has not submitted any evidence 
of unreimbursed medical expenses covering the period of the 
overpayment at issue.  

A review of the record shows that the veteran was paid 
improved pension benefits for the period of May 1999 through 
July 2000 on the basis of no countable income whatsoever, 
when in fact he was in receipt of Social Security disability 
benefits in the amount of $757 per month during that period.  
Clearly, his countable annual income of $9,084 from Social 
Security (i.e., $757 per month, annualized over a 12-month 
period) was in excess of the maximum amount allowable for 
payment of pension.  Thus, the RO properly terminated his 
pension effective May 1, 1999, which is in accord with the 
provisions of 38 C.F.R. § 3.660, to account for the receipt 
of this previously unreported income.

The record shows that for the overpayment period in issue 
(May 1999 through July 2000), the veteran was paid pension of 
$731 per month from May 1999 through November 1999 and $749 
per month from December 1999 through July 2000.  In sum, he 
was paid $10,360 in pension benefits for the overpayment 
period in question when he was entitled to $0, thereby 
creating an overpayment of $10,360.  The Board concludes the 
overpayment of pension benefits was properly created.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers in its October 2000 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud or 
misrepresentation.  As the Board is in accord with this 
finding, the Board's decision on the present issue will be 
limited to the determination of whether or not waiver of 
recovery of the overpayment of improved pension benefits is 
warranted on the basis of equity and good conscience.

The RO's Committee on Waivers denied the veteran's claim for 
waiver on the basis that recovery of the overpayment would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  The standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report in a timely manner his income from Social 
Security.  When the veteran was awarded pension benefits in 
June 1998, the RO informed him that his pension was based on 
no countable income and that he must promptly report any 
income changes to the VA.  The veteran subsequently began to 
receive Social Security benefits, but he failed to provide 
notice of the change in income to the VA.  In fact, it was 
not until the RO received information around May 2000 from 
the Social Security Administration about his receipt of 
Social Security benefits that it learned of his additional 
income.  The veteran had been reminded of the duty to report 
changes in income at the outset when he was awarded pension, 
yet he never informed the VA about his Social Security 
benefits until after the RO learned of it first from the 
Social Security Administration.  Consequently, the Board 
finds that the veteran was at fault in the creation of the 
$10,360 overpayment because he did not inform the VA in a 
timely manner of the receipt of the income after he had been 
advised of the reporting requirements and the importance of 
prompt notice to VA for any changes in income.

As to whether there was any fault on the part of the VA that 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  The VA, upon 
learning of the income changes from the Social Security 
Administration, took prompt action to terminate the veteran's 
pension benefits following receipt of notification of the 
Social Security benefits.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA to offset his fault.

The Board has noted the veteran's argument that he had memory 
impairment as a result of a stroke suffered in April 1998 as 
well as additional medical conditions which preoccupied him 
and that his fault, in essence, is mitigated to an extent.  
The veteran was hospitalized at the VA in April 1998, prior 
to his award of pension benefits, for reversible ischemic 
neurologic deficit and vertigo of probable peripheral 
etiology.  Upon his release from the hospital, he was judged 
to be competent to handle his own VA affairs.  He has not 
submitted any medical evidence to show that following his 
release from the hospital in April 1998 he was incapacitated 
to such a degree that he was effectively prevented from 
notifying the VA of his Social Security income in a timely 
manner.  Therefore, the Board finds that the veteran was 
solely responsible for his lapse in reporting the additional 
income, and thus the impact of fault as a factor in the 
equity and good conscience standard is not minimized on 
account of his health status.  

The Board has also noted the argument that the veteran had 
notified the Durham VAMC of his receipt of Social Security 
benefits.  Notwithstanding that there are no VAMC records to 
support the veteran's assertion, the award letters in June 
1998 were mailed from the RO and requested the veteran to 
notify it of any income changes.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, a financial status report was received in 
August 2000.  The report shows that the veteran's sole 
monthly net income was $757 from Social Security.  The total 
monthly expenses were $1,135, including $225 for rent or 
mortgage payment, $200 for food, $100 for utilities and heat, 
$50 for telephone, $100 for insurance (unspecified), $60 for 
cable, $100 for auto expenses, and $300 for payments on 
installment contracts and other debts.  The veteran stated he 
had no discretionary income with which to repay his pension 
debt.  He noted that his only assets consisted of a 1986 
automobile, valued at $500, and that he paid $100 per month 
to each of his creditors (Fingerhut, MasterCard, and a 
hospital) on installment contracts and other debts.  The net 
monthly expenses exceeded the net monthly income by $378.  

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  The financial status report shows a $378 
a month deficit.  This amount was arrived at after taking 
into consideration the veteran's outstanding debt of $300 per 
month to Fingerhut, MasterCard, and a hospital.  Even when 
the amounts due monthly to the creditors are not considered, 
the veteran's monthly expenses still exceed his net monthly 
income by $78.  The Board also notes that the veteran has not 
listed other basic living expenses such as clothing.  Lastly, 
the record shows that the veteran has virtually no assets 
with which to draw upon to repay his VA debt.  In view of the 
monthly deficit, it has been shown that financial hardship 
would result upon recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  It appears that the VA pension 
program is intended to ensure that veterans with wartime 
service are provided with the necessities of life.  The 
purpose of the program would be defeated by recovery of the 
indebtedness because it would deprive the veteran of basic 
necessities.

The Board finds that, despite the veteran's contentions to 
the contrary, failure to make restitution would result in 
unfair gain to the veteran because he received monetary 
benefits to which he had no legal entitlement.  The VA made 
erroneous payments of benefits because the veteran failed to 
notify it of his receipt of Social Security income in a 
timely manner.  To allow him to profit by retaining money 
erroneously paid as a result of his own fault would put him 
in a better financial picture than other veteran's who have 
the same amount of income.  Under such circumstances, it 
would constitute unjust enrichment to allow the veteran to 
retain the money to which he was not entitled.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Because collection of the indebtedness would deprive the 
veteran of basic necessities and create a financial hardship, 
the Board finds that it would be against equity and good 
conscience to collect the veteran's indebtedness.  Therefore, 
waiver of the overpayment in the amount of $10,360 is 
warranted.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,360 is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

